Actions to recover for personal injuries sustained by the infant plaintiff and for loss of services by his father. The infant plaintiff, a four-year old boy, was injured while playing on an iron flower urn in the front yard of premises next to his home. The boy’s grandfather had been authorized by the defendants to try to obtain a tenant for the premises. The grandfather instructed the boy to play in the yard where the urn was situated while prospective tenants were being shown through the house. The defendants are assignees of the rents of the premises and presumably in control thereof. Judgment dismissing the complaint at the close of the plaintiffs’ ease unanimously affirmed, with costs. No opinion. Present — Hagarty, Carswell, Adel, Taylor and Close, JJ.